Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00461-CV

                                    Ronald Dean STRICKLAND,
                                             Appellant

                                                  v.

                                GRANITE PUBLICATIONS, LLC,
                                         Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CVOC-22-00028
                             Honorable Dennis Powell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 7, 2022

APPEAL DISMISSED

           On August 22, 2022, appellant filed a copy of an “Agreed Order on Joint Motion to Dismiss

With Prejudice” signed by the trial court on August 17, 2022. Pursuant to the agreed order, all of

appellant’s claims or causes of action against appellee were dismissed with prejudice. On August

29, 2022, appellant filed a motion to dismiss the appeal. Appellant’s motion to dismiss the

appeal is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                   PER CURIAM